—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Schindler, J.), dated July 20,1994, which, upon a fact-finding order of the same court dated June 1, 1994, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of attempted robbery in the second degree, attempted robbery in the third degree, and attempted grand larceny in the fourth degree, adjudged him to be a juvenile delinquent and placed him on probation for a period of 24 months. The appeal brings up for review the fact-finding order dated June 1, 1994.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (cf., People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the appellant’s guilt beyond a reasonable doubt (cf., People v Roldan, 211 AD2d 366, appeal granted 86 NY2d 805; see, Matter of Carlos C., 133 AD2d 114). Mangano, P. J., Thompson, Friedmann and Florio, JJ., concur.